FOURNET, Chief Justice
(dissenting).
I cannot subscribe to the views expressed in the majority opinion that under the facts as alleged in plaintiff’s petition, which must be accepted as true in disposing of defendants’ exceptions of no cause of action, the petition fails to state a cause of action. It would appear to me that the petitioner clearly states that she was induced to enter into the contract for the purchase of the property for a stipulated price through the fraudulent misrepresentation of the defendants, Mr. and Mrs. Babin, that the premises *96were leased as apartments which produced stipulated revenues approved under O. P. A. regulations; and it therefore follows that by the express provisions of the Revised Civil Code she is entitled to have the sale rescinded — if not for fraud, then for error of fact.
As to whether the petition states a cause or right of action against the homestead association, that defendant having urged separate reasons in support of its exceptions, I express no opinion, since the majority found it unnecessary to consider this question in view of the dismissal of the case as to both defendants on the exceptions of no cause of action.